FILED
                             NOT FOR PUBLICATION                            AUG 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARMANDO BARRAGAN-GARFIAS,                        No. 10-73869

               Petitioner,                       Agency No. A088-197-178

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Armando Barragan-Garfias, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, and review de novo due process claims.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Barragan-Garfias’ motion to

reopen on the ground that he did not demonstrate prejudice from the alleged

ineffective assistance of his former counsel. Iturribarria, 321 F.3d at 899-90.

Barragan-Garfias failed to establish prima facie eligibility for asylum, withholding

of removal, or protection under the Convention Against Torture. See Ordonez v.

INS, 345 F.3d 777, 785 (9th Cir. 2003) (a motion to reopen will not be granted

unless the respondent establishes a case of prima facie eligibility for the underlying

relief sought.)

      PETITION FOR REVIEW DENIED.

      Judge Berzon:

      I would instruct, prior to issuing a decision on the merits, that the parties

confer with the Ninth Circuit Mediation Office regarding whether they wish to

engage in mediation.




                                           2                                     10-73869